Citation Nr: 1025500	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-08 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to service connection for residuals of a right 
ear disorder.  

4.  Entitlement to service connection for residuals of a left ear 
disorder.    


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January to 
October 1995, and on active duty from November 2004 to December 
2005.  The record suggests additional periods of active duty, to 
include service in support of Operation Iraqi Freedom, but both 
this service, as well as any additional term of active duty 
training and/or inactive duty training remains unverified at this 
time.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the benefits sought on appeal.

The issues of service connection for PTSD, service connection for 
hepatitis C and service connection for residuals of a left ear 
disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

At his March 2010 hearing before the Board, the Veteran withdrew 
his appeal concerning entitlement to service connection for 
residuals of a left ear disorder.  





CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issue 
of entitlement to service connection for residuals of a left ear 
disorder have been met.  38 U.S.C.A. § 7105(b)(2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b) (2009).  Withdrawal may be made by the appellant or by 
his authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the appellant.  
38 C.F.R. § 20.204(c).

In March 2010 a hearing was held at the New York, New York RO 
before the undersigned Veterans Law Judge, who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107.  The transcript of the hearing shows that while the Veteran 
had initially claimed entitlement to service connection for a 
bilateral ear disorder, the Veteran withdrew the appeal for the 
claim of entitlement to service connection for a left ear 
disorder.  The oral statement, when transcribed, became a 
"writing."  Tomlin v. Brown, 5 Vet. App. 355 (1993).  Therefore, 
the Board finds that the appeal for the claim has been withdrawn.  
38 C.F.R. § 20.204.  

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to service connection for residuals of a left ear 
disorder (leaving entitlement to service connection for residuals 
of a right ear disorder still on appeal), there remain no 
allegations of errors of fact or law for appellate consideration 
concerning the issue.  Therefore, the Board has no jurisdiction 
to review the issue.  Accordingly, the issue of entitlement to 
service connection for residuals of a left ear disorder is 
dismissed.



ORDER

The appeal for entitlement to service connection for a left ear 
disorder is dismissed.  


REMAND

During the Veteran's March 2010 hearing before the undersigned, 
he testified that underwent active duty deployment in 2007 to 
2008 and from April 2008 to June 2009.  The medical treatment and 
personnel records associated with both periods of active duty 
National Guard/Reserve service are not included in the veteran's 
claims file and do not appear to have been requested yet.  In 
addition, the Veteran's representative indicated during the March 
2010 hearing that additional medical and personnel records had 
been located at the headquarters of the Veteran's New York State 
Reserve/National Guard unit on Old Niskayuna Road in Latham, New 
York, outside of Albany.  All of these records should be 
obtained.  See 38 C.F.R. § 3.159(c)(1). 

In the case at hand, the Board notes that the Veteran's VA 
treatment records reflect current diagnoses of PTSD and a nexus 
between the Veteran's military service and his PTSD.  The Veteran 
contends that he should be service-connected for PTSD as a result 
of in-service stressors.  However, the Veteran had not provided 
details of these stressors prior to his March 2010 hearing.  

During his March 2010 hearing before the undersigned, the Veteran 
provided more detailed information regarding his claimed 
stressors.  The Veteran testified that during his first Iraq 
deployment (November 2004 to December 2005) he was stationed at 
Talilua Air Force Base (later taken over by the Army).  He was 
assigned to the 145th Maintenance Company and was exposed to all 
kinds of incoming rounds of enemy fire, from mortars and RPGs to 
hand grenades.  The Veteran also testified that a truck bomb 
exploded at the gate with some loss of life around August 2005, 
including some casualties from his unit.  The Veteran also 
testified that during his second deployment in 2007 and 2008 he 
suffered indirect fire at Bucca.  In addition he testified that 
he received incoming fire around March 4th of 2008 about three 
trailers from where he lived, or 20 or 30 yards away.  The 
Veteran also testified to indirect fire at Bucca which was more 
severe during holidays such as Christmas 2007 and New Year's 
2008.  If the Veteran's presence in an area of documented combat 
can be verified (such as the Veteran's claimed exposure to rocket 
attacks or indirect fire), this evidence would also be sufficient 
to corroborate that he was exposed to the above-described attack, 
or was otherwise threatened thereby, even without the explicit 
documentation of his participation in specific historic events.  
See Pentecost v. Principi, 16 Vet. App. 124 (2002).  

The Veteran has a current diagnosis of PTSD.  However, a medical 
opinion diagnosing PTSD does not suffice to verify the occurrence 
of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996).  "Just because a physician or other health professional 
accepted appellant's description of his Vietnam experiences as 
credible and diagnosed appellant as suffering from PTSD does not 
mean the [Board is] required to grant service connection for 
PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Instead, the Board must also consider whether further action is 
needed for such corroboration, to include contacting the United 
States Joint Services Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research of Unit Records).

Therefore, as the Veteran has described potentially verifiable 
in-service stressful events, the case must be remanded to attempt 
to corroborate the occurrence of the identified incidents.  

The Veteran asserts that he became infected with hepatitis C as a 
result of receiving immunization shots upon entry into service 
from an air gun.  In particular the Veteran's representative has 
argued that it was due to the unsanitary use of air guns during 
the Veteran's first period of basic training in 1994-1995.  The 
Veteran testified in March 2010 that when he was in Iraq in 2005 
that he felt very fatigued, had a lot of fevers and sweats and 
others kept telling him his eyes were yellow.  When he got home 
he went to VA and they told him he had hepatitis C.  

VA treatment records indicate that the Veteran was discovered to 
have hepatitis C on routine screening in January 2006. 

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  To this end a VA examination was conducted in 
March 2007.  However, the examiner specifically noted that while 
the claims file was available to him, it did not contain any of 
the Veteran's service treatment records.  

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The Board notes that various service treatment records have now 
been associated with the file, including some of the Veteran's 
immunization records; additional service treatment records are 
being requested via this remand.  Given the Veteran's reported 
symptoms, current diagnosis of hepatitis C and the lack of any 
service treatment records available to the March 2007 examiner, 
the Board finds that a contemporaneous and thorough VA 
examination should be conducted.  Another examination is needed 
so that a medical professional can review the entire medical 
record (including all of the available service treatment 
records), consider a complete history, and provide an informed 
opinion as to whether the Veteran has hepatitis C that is related 
to disease, injury, or event during his active military service.  
Such examination and opinion would be instructive with regard to 
the appropriate disposition of the claim under appellate review.  
See Littke v. Derwinski, 1 Vet. App. 90 (1990).  

During the Veteran's March 2010 hearing he testified that he 
suffered from right ear otitis media and that this condition 
resulted in headaches.  The Veteran testified he went to sick 
call for headaches while he was in service and suffered from 
migraine headaches since approximately 2000.  An operation 
planting a tube in his ear in August 2009 seems to have relieved 
his headaches.  

Given that the Veteran has testified to headaches in service, 
undergone a surgery for right ear otitis media that relieved 
these headaches and testimony of a continuity of symptomatology, 
the Board finds that a contemporaneous and thorough VA 
examination should be conducted.  An examination is needed so 
that a medical professional can review the entire medical record 
(including all of the available service treatment records), 
consider a complete history, and provide an informed opinion as 
to whether the Veteran has or has had any residual of a right ear 
disorder during the entire appeal period that is related to 
disease, injury, or event during his active military service.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination(s) and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2009).

In addition, a full, updated set of VA treatment records since 
May 2008 (which should also include records related to the 
Veteran's claimed August 2009 ear procedure) do not appear 
included in the Veteran's claims file and should be obtained.  
See 38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should take appropriate steps 
to secure the Veteran's National 
Guard/Reserve medical and personnel records 
from his more recent period of service or 
alternative records for the Veteran through 
official channels or any other appropriate 
source, including the Veteran, particularly 
as it relates to any service after May 2008.  
The Board specifically notes that the 
Veteran's representative indicated during the 
March 2010 hearing that there were additional 
records located at the headquarters of the 
Veteran's Reserve and National Guard unit 
located on Old Niskayuna Road in Latham, New 
York (the Board notes that there is a NY 
National Guard facility at 330 Old Niskayuna 
Road, Latham, NY 12110).  Any and all records 
obtained should be associated with the claims 
file.  If there are no records, the RO should 
so specifically find and the documentation 
used in making that determination should be 
set forth in the claims file.

2.  Request all of the Veteran's VA treatment 
records from May 2008 to the present.

3.  After paragraph 1 has been completed, the 
RO/AMC should review the file (particularly 
the Veteran's March 2010 Board hearing 
transcript) and prepare a summary of the 
Veteran's claimed stressors of (1) coming 
under indirect fire when he was stationed at 
Talilua Air Force Base in Iraq from November 
2004 to December 2005, (2) a truck bomb that 
exploded at the Talilua Air Force Base gate 
with some loss of life around August 2005, 
including casualties from his unit, (3) 
indirect fire while stationed at Bucca in 
Iraq in 2007 to 2008, including around 
Christmas 2007 and New Year's 2008 and (4) 
receiving incoming fire in March 2008 about 
three trailers from where he lived, about 20 
or 30 yards away while at Bucca.  

This information, together with a copy of the 
Veteran's DD Form 214s or any other documents 
or information the RO/AMC deems to be 
relevant, should be provided to the JSRRC.  
That agency should be asked to provide any 
information that might corroborate the 
Veteran's alleged stressors.

4.  After paragraphs 1 and 2 have been 
completed, schedule the Veteran for a VA 
medical examination to determine whether he 
has hepatitis C that is related to disease, 
injury, or event during his active military 
service.  The examiner should provide an 
opinion as to whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that Veteran's hepatitis C is 
related to the Veteran's military service in 
any way, including as a result from 
immunization shots from an air gun.  The 
entire claims file must be made available to 
the designated examiner and reviewed, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All conclusions should be 
supported by a clear rationale consistent 
with the evidence of record.

5.  After paragraphs 1 and 2 have been 
completed, schedule the Veteran for a VA 
medical examination to determine whether the 
Veteran's residuals of a right ear disorder 
are related to any disease, injury, or event 
during his active military service.  The 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
previous or current residuals of a right ear 
disorder (including headaches) are related to 
the Veteran's military service.  The entire 
claims file must be made available to the 
designated examiner and reviewed, and the 
examination report should include discussion 
of the Veteran's documented medical history 
and assertions.  All conclusions should be 
supported by a clear rationale consistent 
with the evidence of record.

6.  Readjudicate the issue on appeal.  If the 
benefit sought remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


